Title: Report on the Petition of John Edgar, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred the Petition of John Edgar of Kaskaskias by an Order of the House of Representatives of the 2nd of February 1791, thereupon respectfully makes the following Report—
The Petitioner represents that during his residence in the Western Country, he made, at different periods, presents to several Tribes of Indians in the Illonois Country, consisting of various articles which are specified in a Memorandum accompanying the petition.

It is alleged that these presents were made with a View to pacify the hostile disposition of the Indians, and Compensation is claimed on the ground that the Object was essential to the preservation of the Lives and property of many Citizens of the United States.
A Compensation or reimbursement in such a Case, where there was no previous Authority of Government, and where the expence incurred was of the mere will of the Claimant, would be a mischievous precedent. Every Settler in the vicinity of Indians might produce a like Account without any Object of public Utility to support it or any Check on the principle or extent of the Expenditure.
It appears, therefore, to the Secretary, that such expenditures under such Circumstances, are properly, from the necessity of the Case a local burthen, and that the claim of the Petitioner is inadmissible.
All which is humbly submitted.

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th. 1794.

